ACCEPTED
                                                                                          01-15-00401-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      7/8/2015 4:58:18 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-15-00401-CR

                                          §           IN THE FIRST DISTRICT
                                                                    FILED IN
                                                                1st COURT OF APPEALS
IN THE MATTER OF                                                    HOUSTON, TEXAS
                                          §           COURT   OF7/8/2015
                                                                 APPEALS 4:58:18 PM
DAVID CHRISTOPHER HESSE                                         CHRISTOPHER A. PRINE
                                                                        Clerk
                                          §           HOUSTON, TEXAS

            STATE’S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), the State, by and

through its Fort Bend County District Attorney, asks this Court to grant an extension

of time to submit its appellate brief in the above-referenced cause.

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), the State provides the

following information:

Current Deadline:                      July 8, 2015

Length of Extension Sought:            Fifteen days to July 23, 2015

Number of Previous Extensions:         None

Facts reasonably explaining the need for an extension:

      In the last thirty days, the undersigned assistant district attorney has been

working on the State’s brief in the appeal from the convictions for aggravated robbery

and fifty-year sentences involving an appellant, who was fourteen years old when

these crimes were committed, in Gentry v. State, Nos. 01-14-00335-CR and 01-14-

                                          1
00336-CR due on July 10, 2015, on an extended deadline, no further extensions. The

undersigned committed to make this appeal her priority. The undersigned also was

out-of-state for a pre-planned, pre-paid family reunion June 11-20, 2015.

      Barring unforeseen circumstances, the State will not ask for further extension

of its deadline. The State asks for an extension of time not for delay only, but to see

that justice is done.

                                              Respectfully submitted,

                                              John F. Healey, Jr.
                                              SBOT # 09328300
                                              District Attorney, 268th Judicial District
                                              Fort Bend County, Texas

                                              /s/ Gail Kikawa McConnell
                                              Gail Kikawa McConnell
                                              SBOT # 11395400
                                              Assistant District Attorney
                                              301 Jackson Street, Room 101
                                              Fort Bend County, Texas 77469
                                              (281) 238-3205 / (281) 238-3340 (fax)
                                              Gail.McConnell@fortbendcountytx.gov


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's motion was served on July
8, 2015, through the electronic filing manager or by email on L.T. “Butch” Bradt,
Attorney for Appellant.

                                              /s/ Gail Kikawa McConnell
                                              Gail Kikawa McConnell


                                          2